Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/11/2021 regarding the previous 103 rejection of claim 1 have been fully considered but they are not persuasive.

Applicant argues Kanno does not teach the gas entrance port has a diameter greater than the diameter of the first cleaning liquid entrance port.
Examiner respectfully disagrees.  For simplicity, Examiner equates Applicant’s D1 with Kanno’s diameter c, D2 with diameter d, and D3 with diameter b.  Regarding the fluid injection port diameter being greater than the diameter of the first cleaning liquid entrance port, Kanno teaches a diameter ratio of d:b = 1:1 to 3, which constitutes an overlap of ranges, and Kanno more specifically teaches diameter b can vary from 0.5 mm to 6 mm (see [0050]) while diameter d can vary from 0.5 to 5 mm (see [0054]) (see MPEP 2144.05, “OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS”).  Regarding the fluid injection port having a diameter smaller than the diameter of the gas entrance port, while Kanno teaches it is “preferable” to have a b:c ratio of 1:0.4-093 such that diameter c (gas entrance port) would be smaller than diameter b (fluid injection port), Kanno does teach that diameter c can vary from 1.2-2.8 mm (see [0052]), and that diameter b can vary from 0.5 mm to 6 mm (see [0050]).  Examiner considers that the claimed ratio/proportion would be read upon by Kanno’s disclosed ranges (e.g. any value selected for diameter b below 1.2 mm would place diameter b as smaller than diameter c).  One of ordinary skill in the art would arrive at the claimed ratio/proportion through routine experimentation with Kanno’s disclosed ranges (see MPEP 2144.05). 

Applicant argues claim 1 has been amended to recite “wherein the fluid mixture zone is disposed between the gas supply zone and the fluid acceleration zone”, and the recited fluid mixture zone must be the entire length L1 regarding Kanno.
Examiner respectfully disagrees.  The claim language does not appear to require the fluid mixture zone must be the entire length L1 in the interpretation of Kanno.  A portion of length L1 of lead-out passage 23 would still be between the interpreted gas supply zone (annular trench 36 and taper portion 37) and fluid acceleration zone (portion of length L2 of injection port 24).  The entire length does not appear to be required.  

Applicant argues the fluid acceleration zone of Kanno is now limited exclusively to the length of injection port 24 because the fluid acceleration zone is defined as being part of the internal passage within the nozzle body.
Examiner respectfully disagrees.  Injection port 24 is still an internal passage and a portion thereof would also be an internal passage.  Examiner has not identified any limitation that would require the entire length of injection port 24 as the fluid acceleration zone.  Further argument/amendment is required.  

Drawings
The drawings were received on 2/11/2021 correcting the labeling of the gas supply zone 522 in Figures 5 & 10.  These drawings are acceptable.

Claim Objections
Claim 8 objected to because of the following informalities:  a comma should be applied after the claim dependency is established (e.g. “The cleaning apparatus of claim 1,”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a fluid acceleration zone”, but claim 1 already introduces this term.  This makes it unclear as to whether claim 5 is introducing a second fluid acceleration zone or referring back to the fluid acceleration zone of claim 1.  For examination purposes, Examiner interprets this to be referring back to claim 1 (e.g. “the fluid acceleration zone”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (US 20070141849, “Kanno”).
Kanno teaches a substrate cleaning apparatus with a two-fluid nozzle comprising:

For Claim 1:
A cleaning apparatus, comprising: 
a gas supply line providing a gas (see Figures 3-4, gas supply pipe 62) ; 
a cleaning liquid supply line providing a cleaning liquid (see Figures 3-4, liquid supply pipe 72); and 
a nozzle connected to both the gas supply line and the cleaning liquid supply line, the nozzle configured to apply the cleaning liquid to a substrate (see Figures 3-4, two-fluid nozzle 5), 
wherein the nozzle comprises: 
a nozzle body (see Figures 3-4, nozzle main body 41); 
a gas entrance port disposed at a top end of the nozzle body and connected to the gas supply line (see Figures 3-4, narrowed portion 31); 
a first cleaning liquid entrance port disposed on a first sidewall of the nozzle body and connected to the cleaning liquid supply line (see Figures 3-4, narrowed portion 38); 
a fluid injection port disposed at a bottom end of the nozzle body and configured to discharge both the gas and the cleaning liquid (see Figures 3-4, injection port 24); and 
an internal passage disposed within the nozzle body, the internal passage connecting each of the gas entrance port and the first cleaning liquid entrance port to the fluid injection port (see Figures 3-4, lead-out passage 23), 
wherein the gas entrance port has a diameter greater than a diameter of the first cleaning liquid entrance port (see Figures 3-4, diameters c & d.  see Table 1.  [0052], [0054]).  The ratio of example 1 appears to equate to a preferred ratio of c:d to be 2:1.  Additionally, Kanno teaches in the cited passages diameter c can range from 1.2-2.8 mm, while diameter d ranges from 0.5-5 mm (see MPEP 2144.05, “OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS”),
wherein the fluid injection port has a diameter that is greater than the diameter of the first cleaning liquid entrance port and smaller than the diameter of the gas entrance port (see Figures 3-4, diameters b, c, & d.  see Table 1.  [0050], [0052], [0054]).  Regarding the fluid injection port diameter being greater than the diameter of the first cleaning liquid entrance port, Kanno teaches a diameter ratio of d:b = 1:1 to 3, which constitutes an overlap of ranges, and also teaches diameter b can vary from 0.5 mm to 6 mm (see [0050]) while diameter d can vary from 0.5 to 5 mm (see [0054]) (see MPEP 2144.05, “OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS”).  Regarding the fluid injection port having a diameter smaller than the diameter of the gas entrance port, while Kanno teaches it is “preferable” to have a b:c ratio of 1:0.4-093 such that diameter c (gas entrance port) would be smaller than diameter b (fluid injection port), Kanno does teach that diameter c can vary from 1.2-2.8 mm (see [0052]), and that diameter b can vary from 0.5 mm to 6 mm (see [0050]).  Examiner considers that the claimed ratio/proportion would be read upon by Kanno’s disclosed ranges (e.g. any value selected for diameter b below 1.2 mm would place diameter b as smaller than diameter c).  One of ordinary skill in the art would arrive at the claimed ratio/proportion through routine experimentation with Kanno’s disclosed ranges (see MPEP 2144.05),
wherein the internal passage includes a gas supply zone connected to the gas entrance port, a fluid mixture zone mixing the cleaning liquid and the gas, and a fluid acceleration zone that extends from the fluid mixture zone to the fluid injection port (see Figures 3-4, lead-out passage 23, injection port 24, annular trench 36, taper portion 37, lengths L1 & L2).  Examiner interprets annular trench 36 and taper portion 37 as the gas supply zone.  Either the entire length L1 of lead-out passage 23 or any portion/partial length thereof can comprise the fluid mixture zone.  Either the entire length L2 of injection port 24 or any portion/partial length thereof can comprise the fluid acceleration zone,
 wherein the fluid mixture zone is disposed between the gas supply zone and the fluid acceleration zone (refer directly above),
wherein a boundary between the fluid mixture zone and the fluid acceleration zone is defined by a change in diameter of the internal passage (see Figures 3-4, refer to change between diameters a & b), and
wherein the fluid acceleration zone has a length that is at least 3 times greater than a length of the fluid mixture zone (refer above).  Any portion/partial length of L1 of lead-out passage 23 can comprise the fluid mixture zone, any portion/partial length of L2 of injection port 24 can read on the fluid acceleration zone.  The zones can be arbitrarily selected/interpreted to read on said length relationship.   A portion/length of injection port 24 and a portion/length of lead-out passage 23 can be selectively interpreted to read on said length proportion. 

For Claim 2:
The cleaning apparatus of claim 1, wherein the diameter of the fluid injection port is 1.0 to 1.4 times greater than the diameter of the first cleaning liquid entrance port (see Figures 3-4, diameters b & d.  [0054]).  Kanno teaches a diameter ratio of d:b = 1:1 to 3, which constitutes an overlap of ranges (see MPEP 2144.05, “OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS”). 

For Claim 4:
The cleaning apparatus of claim 1, wherein the diameter of the fluid injection port is 40% to 50% of the size of a diameter of the gas entrance port (see Figures 3-4, diameters b & c.  see Table 1.  [0050], [0052]).  While Kanno teaches it is “preferable” to have a b:c ratio of 1:0.4-093 such that diameter c (gas entrance port) would be smaller than diameter b (fluid injection port), Kanno does teach that diameter c can vary from 1.2-2.8 mm (see [0052]), and that diameter b can vary from 0.5 mm to 6 mm.  Examiner considers that the claimed ratio/proportion would be read upon by Kanno’s disclosed ranges (e.g. diameter b is 1 mm, and diameter c is 2 mm).  One of ordinary skill in the art would arrive at the claimed ratio/proportion through routine experimentation with Kanno’s disclosed ranges (see MPEP 2144.05).  

For Claim 5:
The cleaning apparatus of claim 1, wherein: 
a fluid acceleration zone is configured to accelerate flow of both the gas and the cleaning liquid (see Figures 3-4, injection port 24, length L2).  Either the entire length L2 of injection port 24 or any portion/partial length thereof can comprise the fluid acceleration zone. 

For Claim 6:
The cleaning apparatus of claim 1, wherein a diameter of the fluid acceleration zone is smaller than a diameter of the fluid mixture zone (see Figures 3-4, diameters a & b.  Table 1.  [0050]).  

For Claim 8:
The cleaning apparatus of claim 1, wherein the fluid mixture zone has a length that is at least 3 times greater than a length of the gas supply zone (refer to claim 6 rejection).  The zones can be arbitrarily selected/interpreted to read on said length relationship.   

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (US 20070141849, “Kanno”) as applied to claim 1 above, and further in view of Ishii et al. (US 20130213437 “Ishiii”).
Kanno teaches claim 1.
Kanno appears to teach using pure water DIW (see Kanno’s [0064]), but does not appear to teach dissolving carbon dioxide in said water:

For Claim 12:
The cleaning apparatus of claim 1, wherein the cleaning liquid comprises deionized water and carbon dioxide dissolved therein. 
Ishii however, teaches using water with dissolved carbon dioxide as an alternative to pure water when performing two-fluid jet cleaning of a a substrate (see Ishii’s [0074]).  Using water with dissolved carbon dioxide therein for Kanno’s DIW constitutes a simple substitution of cleaning liquids in view of Ishii (see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kanno and more particularly for the DIW to have dissolved with carbon dioxide because said modification constitutes a simple substitution of the cleaning liquids for cleaning a substrate using a two-fluid nozzle in view of Ishii.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (US 20070141849, “Kanno”) as applied to claim 1 above, and further in view of Ose et al. (US 20060281326, “Ose”).
Kanno teaches claim 1.
Kanno teaches constructing the two-fluid nozzle of fluorine resin or PTFE (see Kanno’s [0059]) and does not teach the following:

For Claim 13:
The cleaning apparatus of claim 1, wherein the nozzle body comprises a metal or is formed of carbon nanotubes. 

Ose however, teaches constructing a nozzle which mixes gas (air) and liquid (water) of metal (see Ose’s [0083]).  Constructing Kanno’s two-fluid nozzle 5 of metal would yield a predictable variation thereof in view of Ose (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kanno and more particularly for the two-fluid nozzle 5 to be constructed of metal because said construction material is known in the art in view of Ose and would yield a predictable variation thereof.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/MARC LORENZI/Primary Examiner, Art Unit 1714